     Case 3:16-cr-03023-LAB Document 68 Filed 08/10/21 PageID.432 Page 1 of 3




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
       UNITED STATES OF AMERICA,                   CASE NO. 16-cr-3023-LAB-2
11
                                     Plaintiff,
12                                                 ORDER DENYING MOTION TO
                        vs.                        REDUCE SENTENCE [DKT. 55]
13
       MANUEL FERNANDO SANCHEZ,
14
                                 Defendant.
15
16          On March 14, 2017, Manuel Fernando Sanchez (“Sanchez”) plead guilty
17    to conspiracy to distribute methamphetamine, distribution of heroin and
18    oxycodone, and dealing in firearms without a license. The Court imposed a
19    total custodial sentence of 130 months followed by 7 years of supervised
20    release. Sanchez has served about 42.8% of his sentence and is scheduled to
21    be released from the Bureau of Prisons (“BOP”) custody on April 17, 2026.
22    Sanchez, currently serving time at USP LOMPOC, moves to reduce his
23    sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). He alleges that he suffers
24    from chronic gout, hepatitis C, and a tumor in his left testicle, and that because
25    of COVID-19 he is not able to receive needed medical attention at LOMPOC.
26          Under 18 U.S.C. § 3582(c)(1)(A), a court may modify a defendant’s term
27    of imprisonment if it concludes that “extraordinary and compelling reasons”
28    warrant    a   reduction   after   considering    the   factors   set   forth   in

                                             -1-
     Case 3:16-cr-03023-LAB Document 68 Filed 08/10/21 PageID.433 Page 2 of 3




1     18 U.S.C. § 3553(a). The Government objects to Sanchez’s motion, arguing
2     that Sanchez doesn’t have a “serious physical or medical condition” within the
3     meaning of the Sentencing Commission’s policy statement because Sanchez
4     hasn’t demonstrated that he isn’t expected to recover from his medical
5     conditions, and these conditions don’t substantially diminish Sanchez’s ability
6     to provide self-care within the correctional facility. U.S.S.G. § 1B1.13, App.
7     Note 1(A)(ii)(I).
8             Sanchez’s conditions, although serious, haven’t met the “extraordinary
9     and compelling” threshold. And he hasn’t shown that Lompoc USP is unable
10    to safeguard his health and safety during the remainder of his sentence.
11    Currently there are no inmates with active COVID-19 infections among the
12    1,265     total   Inmates.   https://www.bop.gov/coronavirus/   (last   accessed
13    August 9, 2021). These circumstances mitigate the risk that Sanchez will suffer
14    COVID-19 infection or other life-threatening illness.
15            The § 3553(a) factors continue to support the imposition of his original
16    sentence too. Sanchez’s offenses – conspiracy to distribute several kilograms
17    of methamphetamine, distribution of heroin and oxycodone by hiding them in
18    multiple locations and in firearms without a license – were unquestionably
19    serious. (Dkt. 27 at 4.) Sanchez also has at least eight prior criminal
20    convictions, including crimes related to drug trafficking, illegal possession of
21    firearms, and domestic violence. (Dkt. 58 at 5.) The need for deterrence under
22    § 3553(a)(2)(B) continues to apply. Also, the need to protect the public from
23    repeated criminal behavior is strongly implicated here. See 18 U.S.C.
24    § 3553(a)(2)(C). The seriousness of Sanchez’s crimes and the need to protect
25    the public weigh heavily against his early release and predominate over
26    considerations of his medical condition.
27    ///
28    ///

                                            -2-
     Case 3:16-cr-03023-LAB Document 68 Filed 08/10/21 PageID.434 Page 3 of 3




1           Sanchez hasn’t demonstrated “extraordinary and compelling reasons” to
2     warrant a reduction of his sentence. His motion for early release is DENIED.
3           IT IS SO ORDERED.
4
5     Dated: August 9, 2021
6                                            HONORABLE LARRY ALAN BURNS
                                             United States District Judge
7
8      CC: Manuel Fernando Sanchez
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -3-
